Name: 73/298/EEC: Commission Decision of 3 October 1973 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets
 Type: Decision
 Subject Matter: agricultural policy;  agricultural activity;  agricultural structures and production;  trade policy
 Date Published: 1973-10-05

 Avis juridique important|31973D029873/298/EEC: Commission Decision of 3 October 1973 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets Official Journal L 279 , 05/10/1973 P. 0033 - 0035 Finnish special edition: Chapter 3 Volume 5 P. 0165 Swedish special edition: Chapter 3 Volume 5 P. 0165 COMMISSION DECISION of 3 October 1973 supplementing the Commission Decision of 3 April 1968 authorizing certain management measures to be taken within the framework of the common organization of agricultural markets (73/298/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities; Having regard to the Provisional Rules of Procedure of the Commission of 6 July 1967 (1), as amended by the Decision of 2 July 1970 (2); Whereas by its Decision of 3 April 1968 (3), as last supplemented by its Decision of 22 March 1972 (4), the Commission introduced arrangements for delegating authority to take certain market management measures within the framework of the common organization of agricultural markets; Whereas the considerations which led the Commission to introduce these arrangements apply equally to the fixing of the export levies on cereals referred to in the first indent of Article 2 (1) of Council Regulation (EEC) No 1968/73 (5) of 19 July 1973 laying down general rules to be applied in the event of the cereals market being disturbed and the fixing of the export refunds on starch products referred to in Article 2 (2) of Council Regulation (EEC) No 371/67/EEC (6) of 25 July 1967 fixing production refunds on starches and quellmehl, as last amended by Regulation (EEC) No 179/73 (7); Whereas Council Regulation (EEC) No 2429/72 (8) of 21 November 1972 made provision for suspending application of the provisions for the advance fixing of levies and export refunds in different sectors of the common organization of the market ; whereas Council Regulation (EEC) No 2455/72 (9) of 21 November 1972 made provision inter alia for suspending provisions for the advance fixing of refunds for fruit and vegetables ; whereas the arrangements introduced by these Regulations can operate only if a decision on suspension is taken promptly ; whereas such measures should therefore be adopted under the authorization procedure; Whereas Article 3 of Council Regulation (EEC) No 1569/72 (10) of 20 July 1972 laying down special measures for colza and rape seed specifies that the differential amounts defined by that Regulation must be altered if the difference referred to in Article 2 (1) of the said Regulation departs by at least one point from the percentage used for the previous fixing ; whereas the exigencies of trade require that this alteration must be made as quickly as possible after the new amounts have been calculated ; whereas the same is true of the determination of the world market price for colza and rape seed referred to in Article 9 (4) of Commission Regulation (EEC) No 2300/73 of 23 August 1973 on detailed rules for applying the (1)OJ No 147, 11.7.1967, p. 1. (2)OJ No L 145, 3.7.1970, p. 28. (3)OJ No L 89, 10.4.1968, p. 13. (4)OJ No L 72, 25.3.1972, p. 22. (5)OJ No L 201, 21.7.1973, p. 10. (6)OJ No 174, 31.7.1967, p. 40. (7)OJ No L 25, 30.1.1973, p. 6. (8)OJ No L 264, 23.11.1972, p. 1. (9)OJ No L 266, 25.11.1972, p. 7. (10)OJ No L 167, 25.7.1972, p. 9. differential amounts for colza and rape seed and repealing Regulation (EEC) No 1464/73 (1), since this price must be available to Member States for the calculation of differential amounts ; whereas use should be made of the authorization procedure in this instance also; Whereas Article 7 (1) of Council Regulation (EEC) No 229/73 (2) of 31 January 1973 laying down general rules for the system of compensatory amounts for cereals and fixing these amounts for certain products and Article 5 (1) of Council Regulation (EEC) No 243/73 (3) of 31 January 1973 laying down general rules for the system of compensatory amounts for rice and fixing these amounts for certain products specify that the Commission must determine, by applying the scale set out in the Annexes to these Regulations, the amount applicable by way of compensatory amount in intra-Community trade to basic products for which the levy is lower than the compensatory amounts ; whereas for products processed from cereals and rice, for pigmeat, for eggs and for poultrymeat the amounts applicable by way of compensatory amount are determined by reference to variations in the amounts fixed for the basic cereal ; whereas, to ensure that commercial transactions are not impeded, no time must be lost in fixing these amounts ; whereas the same is true of the lowering of compensatory amounts referred to in Article 6 of Council Regulation (EEC) No 181/73 (4) of 23 January 1973 laying down general rules for a system of compensatory amounts for beef and veal; Whereas Article 4a of Council Regulation (EEC) No 974/71 (5) of 12 May 1971, as last amended by Regulation (EEC) No 1225/73 (6), specifies that the "monetary" compensatory amounts cannot be higher than the charge on imports from third countries ; whereas, so that this provision can be complied with, Article 5 of Regulation (EEC) No 1463/73 provides for the fixing of amounts to be deducted from the "monetary" compensatory amounts; Whereas these deduction must become applicable without delay ; whereas the abovementioned Commission Decision of 3 April 1968 should therefore be supplemented accordingly, HAS DECIDED AS FOLLOWS: Article 1 1. The following indents are added to Article 1 (1) (a) of the Commission Decision of 3 April 1968: " - modification of the factors used to calculate the differential amounts referred to in Article 3 of Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza and rape seed; - fixing of the world market price referred to in Article 9 (4) of Commission Regulation (EEC) No 2300/73 of 23 August 1973 on detailed rules for applying the differential amounts for colza and rape seed and repealing Regulation (EEC) No 1464/73." 2. In the first indent of Article 1 (1) (a) of the abovementioned Decision the references to Article 6 of Regulation (EEC) No 1466/69 (7) and Article 6 of Regulation (EEC) No 1471/69 (8) are replaced by references to Article 4 of Regulation (EEC) No 463/71 (9) and to Article 4 of Regulation (EEC) No 2165/70 (10); 3. The following indents are added to Article 1 (1) (b) of the abovementioned Decision: " - the export levies referred to in the first indent of Article 2 (1) of Council Regulation (EEC) No 1968/73 of 19 July 1973 laying down general rules to be applied in the event of the cereals market being disturbed; - the export levies referred to in Article 2 (2) of Council Regulation No 371/67/EEC of 25 July 1967 fixing production refunds on starches and quellmehl." 4. The following indent is added to Article 1 (1) (h) of the abovementioned Decision: "- fixing and alteration of the amounts referred to in Article 5 of Commission Regulation (EEC) No 1463/73 (11) of 30 May 1973 on detailed rules for applying "monetary" compensatory amounts." 5. The following indents are added to Article 1 (1) of the abovementioned Decision: " (i) suspension of the application of provisions for the advance fixing of - levies on cereals, rice, olive oil, sugar, and products processed from fruit and vegetables, and (1)OJ No L 236, 24.8.1973, p. 28. (2)OJ No L 27, 1.2.1973, p. 25. (3)OJ No L 29, 1.2.1973, p. 26. (4)OJ No L 25, 30.1.1973, p. 9. (5)OJ No L 106, 12.5.1971, p. 1. (6)OJ No L 125, 11.5.1973, p. 49. (7)OJ No L 197, 8.8.1969, p. 93. (8)OJ No L 198, 8.8.1969, p. 93. (9)OJ No L 53, 5.3.1971, p. 9. (10)OJ No L 238, 29.10.1970, p. 4. (11)OJ No L 146, 4.6.1973, p. 1. - refunds on cereals, rice, oils and fats, eggs, sugar, products processed from fruit and vegetables, milk and milk products, fruit and vegetables and agricultural products exported in the form of goods not covered by Annex II to the Treaty." (j) - fixing of the amounts applicable by way of compensatory amounts for cereals, rice, pigmeat, eggs and poultrymeat, - the lowering of compensatory amounts referred to in Article 6 of Council Regulation (EEC) No 181/73 of 23 January 1973 laying down general rules for a system of compensatory amounts for beef and veal ". Article 2 This Decision shall enter into force on 5 October 1973. It shall be published in the Official Journal of the European Communities. Done at Brussels, 3 October 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI